DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 13, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. Applicant’s specification states “a conventional cannula disclosed in Korean Registered Patent No. 10-1472943 shown in Fig. 1”  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brandt et al (US PG Pub 2019/0247590).
Regarding claim 1, Brandt teaches a cannula (See Fig. 1) for medical treatment (See paragraph [0038]) configured such that an expansion portion (hub 20) and a needle (10) are adhered to each other via an adhesive1, the cannula having excellent coupling force of the needle (See paragraphs [0002], [0004], [0009] and [0040]), wherein
the needle (10) is formed so as to have a cylindrical tubular shape or a cylindrical shape having a predetermined length (See Fig. 1), and comprises a coupling means (textured area made up of multiple grooves 11) formed at an outer surface thereof to increase coupling force due to frictional force with the expansion portion (hub 20) when the needle is inserted into and adhered to the expansion portion (hub 20) (See Fig. 1; paragraphs [0005], [0009], and [0040]), and wherein 
the coupling means (textured area) comprises: a groove portion (11) formed by2 melting an outer surface of the needle (10) through laser machining (see paragraphs [0005], [0049]) so as to have a predetermined depth (d) in an insertion region (10a) of the needle (10), which is inserted into the expansion portion (hub 20); a protruding portion (12) protruding in an outward direction of the needle (See Fig. 3; paragraphs [0042]-[0043]) so as to be connected to the groove portion (11); and an auxiliary fixture (indent 13, “common portion”) formed on the outer surface of the needle (10) so as to be adjacent to the groove portion (11) (See Fig. 3) while having a nonspecific pattern (See Fig. 3), the auxiliary fixture being formed as a result of melting generated at a time of laser machining of the groove portion (11) being fixed to the outer surface of the needle (10). (note the grooves, protruding portions and common portions are all formed simultaneously, see paragraphs [0011]-[0013], [0043]-[0047]).
	Regarding claim 3, Brandt further teaches the protruding portion (12) has a height (h) of 1 to 30 µm (See paragraphs [0018]-[0019]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandt et al (US PG Pub 2019/0247590).
Regarding claim 2, Brandt teaches the cannula of claim 1 as set forth above and further teaches the groove portion (11) has a depth (d) of 1 to 60 µm  (See paragraphs [0014]-[0016]). 
Brandt does not specifically disclose the width of the groove is between 20 and 100 µm, but does teach the pitch (distance between two adjacent grooves is smaller than the width of a single groove and its two adjacent protrusions. (See paragraph [0046]) Brandt also teaches the pitch may be from 100 to 250 µm (See paragraphs [0020]-[0022]).
It would have been obvious to one of ordinary skill in the art at the time of filing to try having the width of the groove be between 20 and 100 µm since Brandt the width of the groove has a relational dependence on the height, depth, and pitch of the grooves, and Brandt already teaches the height and depth are within applicant’s claimed ranges. There is only a finite number of possible widths available which would result in the grooves functioning as disclosed. 
Furthermore, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, F.2d 459, 105 USPQ 237 (CCPA 1955). Additionally, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See also MPEP §2144.04(IV)(A)3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Mondays, Wednesdays, and Thursdays between 9:30am and 3:30pm .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the number listed above. Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.S.H/Examiner, Art Unit 3771             
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771                                                                                                                                                                                                                                                                                                                                                                                                   



    
        
            
        
            
        
            
        
            
    

    
        1 MPEP §2111 requires claim limitations be given their “broadest reasonable interpretation in light of the specification”. Additionally, claim terms are given their “plain meaning” unless applicant has provided a special definition. However, it is improper to import claim limitations from the specification into the claims. Merriam-Webster defines “Adhered” as “to hold fast or stick by or as if by gluing, suction, grasping, or fusing” and “adhesive” is defined as “tending to adhere or cause adherence”.  Brandt teaches the hub is “molded over the needle or is heat deformed over the needle, and is manufactured with a molding material chosen from polymers, and containing at least one of polyethylene, polypropylene or cyclic polyolefin” (See paragraph [0025]). It is the examiner’s position that “molded over” meets the broadest reasonable interpretation of the term “adhered” since the hub is “fused” to the needle. Additionally, there are many known polymeric glues which can be considered “adhesives”. Furthermore, this is a product-by-process limitation, and as such only the product will be examined. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP §2113). In the instant case, the over-molded hub as taught by Brandt achieves the same structure as applicant’s inventive device.	
        2 It is noted that this is a product-by-process limitation, and as such only the product will be examined. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP §2113).
        3 See also MPEP § 2144.05 which includes: Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").